424 F.2d 1073
In re Pac Craft Corp., Debtor.PAC CRAFT CORPORATION, Appellant,v.David HUGHES, Trustee, Appellee.
No. 28748 Summary Calendar.
United States Court of Appeals, Fifth Circuit.
April 28, 1970, Rehearing Denied May 22, 1970.

Robert Frank, Charles L. Neustein, Miami Beach, Fla., for appellant.
Paul G. Hyman, Miami, Fla., for appellee.
Before JOHN R. BROWN, Chief Judge, and MORGAN and INGRAHAM, Circuit judges.
PER CURIAM:


1
Pursuant to Rule 18 of the Rules of this Court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the clerk to place the case on the Summary Calendar and to notify the parties in writing.  See Murphy v. Houma Well Service, 5 Cir. 1969, 409 F.2d 804, Part I; and Huth v. Southern Pacific Company, 5 Cir. 1969, 417 F.2d 526, Part I.


2
The appellant herein urges that the ruling of the District Court below, affirming the Referee in Bankruptcy wherein he authorized the return to Wolf and Balter of certain checks which were deposited by them with the disbursing agent under Chapter XI of the Bankruptcy Act, be reversed.


3
After reviewing the briefs filed herein, it is the conclusion of this Court that the Referee in Bankruptcy was correct in his order, and the District Judge committed no error in affirming the order of the Referee.  Accordingly, the decision of the District Court is


4
Affirmed.